Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Donald Lewis (Reg. No. 55,813) on 3/7/22.  The application has been amended as follows:

1. (Currently amended) A driveline operating method, comprising:
 	via a controller, in response to a most recent engine stop request and before [[an engine comes to a full stop, transitioning from adjusting a spark timing of a cylinder responsive to an engine load and an engine speed to adjusting the spark timing of the cylinder responsive to an actual total number of cylinder events occurring after the most recent engine stop request, where the actual total number of cylinder events include an actual total number of instances when the cylinder reaches top-dead-center compression stroke.
 
-Claims 4, 5 are canceled.

 9. (Currently amended) A driveline operating method, comprising:
via a controller, in response to a most recent engine stop request and before [[an engine comes to a full stop, transitioning from operating a cylinder with a stoichiometric air-fuel ratio to operating the cylinder with a lean limited air-fuel ratio; and 
adjusting a spark timing of the cylinder in response to an actual total number of cylinder events occurring after [[since]] the most recent engine stop request, where the actual total number of cylinder events include an actual total number of instances when the cylinder reaches top-dead-center compression stroke.
 
15. (Currently amended) The method of claim 9, further comprising reversing engine rotation via advancing spark timing of the cylinder to a crankshaft position before top-dead-center compression stroke of the cylinder after the most recent engine stop request and before  the cylinder stops rotating.
 
16. (Currently amended) A system comprising:
an engine; and
a controller including executable instructions stored in non-transitory memory to: responsive to a most recent engine stop request and before the engine comes to a full stop, adjust spark timing of a cylinder of the engine responsive to an actual total number of engine rotation related events occurring after the most recent engine stop request, where the engine rotation related events include the engine's crankshaft being at a particular crankshaft position after the most recent engine stop request.

-Claim 17 is canceled.

Allowable Subject Matter
Claims 1-3, 6-10, 13-16, 18-20 are allowed.
                                                                                                        
     Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.
lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian can be reached on 571 -270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/D.T./
Patent Examiner


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747